Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT #7

TO

MASTER SERVICES AND LINKING AGREEMENT

CLIENT ADVERTISING

This Amendment #7 to Master Services and Linking Agreement (“Amendment”)
effective September 15, 2015 (“Amendment Effective Date”) is between Synacor,
Inc. (“Synacor”) and Toshiba America Information Systems, Inc. (“Client”) under
which the parties hereto mutually agree to modify and amend the Master Services
and Linking Agreement, dated as of July 1, 2010 (including the exhibits,
schedules and amendments thereto, the “Agreement”). All terms defined herein
shall be applicable solely to this Amendment. Any capitalized terms used herein,
which are defined in the Agreement and not otherwise defined herein, shall have
the meanings ascribed to them in the Agreement.

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties agree as follows:

1.0    Schedule C (Advertising): Section 5 of Schedule C, Client Provided
Advertising, is hereby deleted in its entirety and the following inserted in its
place:

“Client Provided Advertising. Client may include advertising on the Client
Branded Portal through the submission of an Insertion Order (“I/O”) in the form
substantially similar to that attached hereto as Exhibit 1, which shall include,
but not be limited to, the following terms and conditions in addition to the
Standard Terms and Conditions for Internet Advertising For Media Buys One Year
Or Less (“IAB Terms”)(to the extent the IAB Terms conflict with the terms of the
Agreement, the Agreement shall govern):

 

  a) [*]

 

  b) [*] Client and Synacor agree that Synacor shall only be obligated to place
Client provided advertising if (i) the Client provided advertising has a cost
per thousand impressions (“CPM”) that meets a mutually-agreed upon threshold and
(ii) if inventory is available.

  c) Operations. Client provided advertising shall include ad tags and an I/O
which clearly describes the campaign parameters. Synacor shall not be obligated
to provide any operational support for Client provided advertising. If Client
requires operational support from Synacor, such support may be provided pursuant
to Section 2.2 of the Agreement.

  d) Audience Targeting. If an I/O requires that Synacor provide audience
targeting services, Synacor may assess fees for such audience targeting services
which shall be agreed upon by Synacor and Client prior to execution of the I/O
and shall be governed by Section 2.2 of the Agreement.

 

 

“[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY

WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN

REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  e) Billing/Reporting. The billing source of record for Client procured
advertising shall be DoubleClick, unless otherwise agreed to by Synacor and
Client. Synacor shall invoice Client for the full amount of an I/O which shall
be due and payable by Client to Synacor within thirty (30) days. Billing shall
be done on an in-Gross basis, with a Revenue Share back to the Client pursuant
to the Agreement. Client shall also be responsible for all billing, collections,
credit checks, ad blocking, creative services, etc. for Client provided
advertising.

  f) Ad Policies. All Client provided advertising shall comply with Synacor’s Ad
Policies and the IAB terms then in effect as amended by mutual agreement between
Synacor and Client in an I/O.

2.0    Scope of Amendment: This Amendment supersedes all proposals, oral or
written, all negotiations, conversations, or discussions between or among
parties relating to the subject matter of this Amendment and all past dealing or
industry custom. This Amendment shall be integrated in and form part of the
Agreement upon execution. All terms and conditions of the Agreement shall remain
unchanged except as expressly modified in this Amendment; and the terms of the
Agreement, as modified by this Amendment, are hereby ratified and confirmed.
Where the terms of the Agreement conflict with those of this Amendment, however,
the terms of this Amendment shall control. This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment Effective Date.

 

SYNACOR, INC.    

TOSHIBA AMERICA

INFORMATION SYSTEMS, INC.

By:       /gc/                 By:       /jb/            

Name:     George Chamoun     Name:       Jeff Barney

Title:     President, Sales and Marketing     Title:       VP/GM



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT 1

FORM OF INSERTION ORDER

Advertiser Insertion Order

Insertion Order No.: Toshiba001

This insertion order is entered into by and between Synacor, Inc. and the
advertiser listed below and is subject to the 4A’s IAB Standard Terms and
Conditions for Internet Advertising for Media Buys One Year or Less, Version
3.0, which are incorporated herein by reference.

Contact Information

Advertiser

   Toshiba

Notices sent to attention

  

Contact Name

   [*]

Contact Title

   OPEN

Address

   OPEN

Phone #

   OPEN

E-mail Address

   [*]

Synacor

  

Notices sent to attention

  

Contact Name

   [*]

Contact Title

   Executive Director, Search & Advertising

Address

  

40 La Riviere Drive, Suite 300,

Buffalo, NY 14202

Phone #

   [*]

E-mail Address

   [*]

Campaign Information

 

Placement Type

  

Campaign

   Size    Impressions    Flight Dates    CPM    Budget [*]    [*]    [*]    [*]
   [*]    [*]    [*]

[*]

Creative Services:

Is Synacor providing creative advertising services to
Advertiser?                    Yes                     X      No

Is Synacor providing creative advertising services to
Advertiser?                    Yes                     X      No

Cost associated with creative
services:        $                N/A                 

Cost associated with audience
targeting:     $                N/A                

Special Instructions/Notes

•   Billing based on DoubleClick delivery reporting provided by Synacor which
will be made available daily

•   [*]

•   Site List: home.toshiba.com; start.toshiba.com

•   Synacor Ad Policies can be found at
http://www.synacor.com/advertisers/ad-policies/

•   Advertisements will be placed in available inventory on Synacor’s clients’
websites where such placement is consistent with the terms of this insertion
order and the requirements of such client.

 

 

“[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY

WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN

REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, Synacor and Advertiser enter into this Insertion Order as of
the later of the two signature dates below.

 

SYNACOR, INC.     ADVERTISER By:         By:     Printed Name:            
Printed Name:         Title:       Title:   Date:       Date:  